DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 05/16/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a circulator configured to draw the air in the space”, and “a purifying substance generator configured to generate a purifying substance” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure, it appears the circulator corresponds to a blower 32 as seen in fig. 2, and the generator corresponds to an ozone generator or oxidizer and equivalents as set forth in paragraph [0077].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low concentration” and “high concentration” in claim 4 is a relative term which renders the claim indefinite. The terms “high” and “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what concentration would necessarily be high or low enough to necessarily be considered “high” or “low” as claimed and thus the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (US 2005/0207951).
Regarding claim 1, Lee (US 2005/0207951) teaches an air purifier comprising: a purifier configured to remove an odor component from air in a space (Abstract, ozone generating unit 20, Fig. 1), the purifier including a purifying substance generator configured to generate a purifying substance that removes the odor component (ozone generating unit 20); a circulator configured to draw the air in the space into the purifier, and discharge the air purified by the purifier into the space (fig. 1 fan 10), a purifying substance concentration sensor configured to detect a concentration of the purifying substance in the air (ozone sensor 80 paragraph [0022]), and a controller configured to control an amount of the purifying substance generated by the purifying substance generator (control unit 40, Paragraph [0022]), in accordance with the concentration of the purifying substance, wherein the controller adjusts the amount of the purifying substance generated by the purifying substance generator by controlling the purifying substance generator, in response to determining that an increase rate in the concentration of the purifying substance per unit time is greater than a predetermined rate (See figs. 2a-3, Paragraphs [0030]-[0032], Fig. 4). Lee discloses in the cited paragraphs that a ratio of on time to total on/off time (denoted as R, indicating an amount of ozone generated per unit time) is selected and then a time measured to achieve a reference concentration of ozone (a rate) is determined, and then the control unit thereafter can increase or decrease the ratio R is increased or decreased so that an adequate concentration is reached in a time given a volume in a space.
However, should it be found that Lee fails to teach the limitation of “controlling the purifying substance generator, in response to determining that an increase rate in the concentration of the purifying substance per unit time is greater than a predetermined rate” with sufficient specificity, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee such that the generator is controlled based on a measured rate of increase is greater than a reference rate of increase to arrive at the claimed invention. One would have been motivated to do so in order to optimally generate ozone according to the size of the target space as explicitly desired by Lee to arrive at an improved air purification device.
Regarding claim 2, Lee further teaches the controller determines the increase rate in the concentration of the purifying substance per unit time, based on the amount of the purifying 5substance generated by the purifying substance generator and a volume of the space (Paragraph [0032]).
Regarding claim 3, Lee further teaches the controller stops operation of the purifying substance generator, in response to the increase rate in the concentration of the purifying 15substance in the space reaching a predetermined value (Fig. 4, Paragraph [0026]).
Regarding claim 4, Lee further teaches further comprising a main body that includes the purifier (Fig. 1 shows an integral unit with a housing), wherein the controller sets an operation mode to 25any one of: a ventilation mode in which the purifying substance generator does not generate the purifying substance, and the air drawn into the main body is discharged from the main body into the space (Paragraph [0026]); 30a normal purification mode in which the purifying substance generator generates the purifying substance at a low concentration, and the air is purified with the low concentration of the-32- purifying substance by the purifier and discharged from the main body into the space together with the low concentration of the purifying substance; and a fumigation mode in which the purifying 5substance generator generates the purifying substance at a high concentration, and the air is purified with the high concentration of the purifying substance by the purifier and discharged from the main body into the space together with the 10high concentration of the purifying substance (Deodorization and sterilizing mode, see paragraph [0033]).
Regarding claim 6, Lee further teaches an occupant sensor configured to 25detect whether there is a human in the space (Human body sensor, Paragraph [0033]).
Regarding claim 7, Lee further teaches the purifying substance is ozone (Abstract).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0207951) in view of Jackson (US 2013/0292484).
Regarding claim 5, Lee appears to be silent with regards to an odor sensor.
Jackson (US 2013/0292484) teaches an air purifier (Abstract) that comprises an odor sensor (Paragraph [0074]) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee to include an odor sensor as taught by Jackson to arrive at the claimed invention. One would have been motivated to do so to monitor the amount of odor present in the space to be treated to arrive at an improved device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0207951) in view of Ishii (US 2014/0209454) and Hilderbrand (US 2013/0149251).
	Regarding claim 8, Lee appears to be silent with regards to hypochlorous acid and a fluorescent sensor for it.
	Ishii (US 2014/0209454) discloses a sterilization device using hypochlorous acid (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee such that it uses hypochlorous acid as taught by Ishii. One would have been motivated to do so to utilize a known oxidizing and sterilizing agent to arrive at a successfully operating device.
	Further regarding the limitation directed towards a sensor, Hilderbrand (US 2013/0149251) teaches means to sense the presence and amount of hypochlorous acid by reacting it with a reagent to cause fluorescence (Paragraph [0089]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Lee in view of Ishii such that the sensor for detecting the purifying substance is a fluorescent sensor as taught by Hilderbrand to arrive at the claimed invention. One would have been motivated to do so to use known effective means of sensing in order to accomplish the goal of Lee of detecting and monitoring the sterilizing composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799            

/SEAN E CONLEY/Primary Examiner, Art Unit 1799